Citation Nr: 0524263	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO inter alia denied 
service connection for hypertension and angina.  The 
appellant disagreed and this appeal ensued.  In April 2004, 
the appellant testified at a hearing before the undersigned 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  In 
December 2004, the Board remanded the case for further 
evidentiary development.  


FINDING OF FACT

The appellant has hypertension and angina that is less than 
likely as not related to the service-connected post-traumatic 
stress disorder (PTSD), and that was less than likely as not 
increased in severity by the service-connected PTSD.  


CONCLUSION OF LAW

Hypertension and angina are not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claim directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In a VCAA letter dated in November 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West , 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - including hypertension and cardiovascular disease - 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. § 3.307 (2004).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  Additionally, when aggravation of a non-service-
connected condition (in this case, angina or hypertension) is 
proximately due to or the result of a service-connected 
condition (in this case, service-connected PTSD), the 
claimant shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The appellant has hypertension and angina, and also receives 
service-connected compensation benefits for PTSD.  The key 
question in this case is whether there is medical evidence 
linking the hypertension and angina to the service-connected 
PTSD.  The appellant argues this relationship can be 
established in one of two alternative ways.  First, he claims 
hypertension and angina were caused by PTSD symptomatology.  
Second, he asserts these disorders were aggravated by PTSD 
symptomatology.  

At his hearing in April 2004, the appellant reported that a 
physician had told him his PTSD had aggravated his 
hypertension, though he had not obtained such an opinion in 
writing.  Since that testimony, the record shows receipt of 
two opinions in May 2004.  In a May 2004 statement, a private 
physician, who identified herself as an Internal Medicine 
Physician, noted she had treated the appellant for 
hypertension "which is likely aggravated by his PTSD."  In 
a May 2004 statement, a VA clinical psychiatrist wrote that 
the appellant received treatment for PTSD and had also been 
diagnosed with hypertension.  "It is my opinion that it is 
more likely than not that [the appellant's] hypertension is 
aggravated by his chronic PTSD."  

The Board remanded the case in December 2004 so that the 
appellant could undergo an examination to determine whether 
it is at least as likely as not that the service-connected 
PTSD has increased the severity of the appellant's 
hypertension and angina.  VA cardiac examination in March 
2005 indicated that the appellant had hypertension and 
angina.  As for the opinion expressed, the report indicated 
that both hypertension and angina were less than likely as 
not (less than 50 percent probability) caused by or a result 
of PTSD.  The cardiologist noted that the appellant was 
physically active and regularly exercised.  Although the 
cardiologist indicated that hypertension could be caused by 
stress, such as found in PTSD, he indicated that the 
appellant was diagnosed with hypertension about four years 
ago around the age of 54, which is a most common age of 
essential hypertension.  It was also noted the appellant was 
mildly obese with underlying dyslipidemia.  Thus, the 
cardiologist concluded the appellant's hypertension was more 
likely of an essential and was not due to PTSD.  

This cardiologist's opinion is more probative on the key 
question involved in this case.  The May 2004 opinions were 
offered by an internist and by a psychiatrist, physicians who 
are not by medical specialty trained to assess the causes of 
cardiac or hypertensive disorders.  Moreover, the 
cardiologist's opinion was based on a review of the claims 
file and by a comparison of the appellant's disorders and 
symptoms with his entire history and his overall health, 
including various risk factors for cardiac disease and 
hypertension.  The internist and psychiatrist, while 
apparently sincere, offered opinions without this holistic 
approach.  Thus, the cardiologist's opinion of March 2005 
outweighs the opinions provided in May 2004.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension and 
angina.  




ORDER

Entitlement to service connection for hypertension and angina 
is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


